         Case 1:20-cr-00354-LJL Document 9-3 Filed 07/22/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                            :
                                                           AMENDED
              -v-                                   :      INFORMATION

ANTHONY GUZZONE,                                    :      A1 20 Cr. 354 (LJL)

                      Defendant.                    :

------------------------------------x

                                        COUNT ONE
                                        (Tax Evasion)

              The United States Attorney charges:

                                         Background

              1.      At all times relevant to this Information, ANTHONY GUZZONE, the

defendant, was the Director of Global Construction at “Corporation-1,” a position that required

GUZZONE to oversee and interact with the contractors and sub-contractors who performed

construction work for Corporation-1, largely in the borough of Manhattan, New York.

                               The Unlawful Payment Scheme

              2.      Beginning in or about 2010, ANTHONY GUZZONE, the defendant,

participated in a scheme by which sub-contractors performing work on construction projects being

carried out for Corporation-1 made unlawful payments to GUZZONE and other officials at

Corporation-1, as well as payments to officials at Contractor-1, a general contractor firm

overseeing various construction projects for Corporation-1 in New York, New York. The sub-

contractors made the payments to GUZZONE and others in order to secure construction and/or

maintenance contracts for work being performed on projects for Corporation-1.

                                               1
          Case 1:20-cr-00354-LJL Document 9-3 Filed 07/22/20 Page 2 of 3




              3.      Between in or about 2010 and continuing through in or about 2017,

ANTHONY GUZZONE accepted more than $1,450,000 in unlawful payments from sub-

contractors, which were paid to GUZZONE in various forms, including: cash delivered to

GUZZONE in Manhattan; construction services performed at, and materials delivered to, his

personal residence; and Super Bowl ticket packages.

                                   The Tax Evasion Scheme

              4.      From in or about 2010 through in or about 2018, ANTHONY GUZZONE,

the defendant, devised and executed a scheme to evade the income taxes due to the Internal

Revenue Service (“IRS”) on more than $1,450,000 in unlawful payments received from sub-

contractors while serving as Director of Construction at Corporation-1.

              5.      As part of the aforementioned tax evasion scheme, ANTHONY

GUZZONE, the defendant (i) took delivery of cash totaling more than $1,300,000 from

approximately five different sub-contractors; (ii) caused various sub-contractors to provide

construction materials and services at GUZZONE’s personal residence worth more than $150,000;

(iii) received ticket packages for the Super Bowl, including a package in 2016 costing

approximately $7,950; and (iv) signed and caused to be filed with the IRS U.S. Individual Income

Tax Returns, Forms 1040 (“Forms 1040”), for the tax years 2010-2017 that falsely and

fraudulently omitted income in the form of unlawful payments made to him by sub-contractors

during the 2010 through 2017 tax years.

                                     Statutory Allegations

              6.      From in or about 2010 through on or about 2018, in the Southern District of

New York and elsewhere, ANTHONY GUZZONE, the defendant, did willfully attempt to evade

and defeat a substantial part of the income tax due and owing to the IRS by GUZZONE for the
                                                2
         Case 1:20-cr-00354-LJL Document 9-3 Filed 07/22/20 Page 3 of 3




calendar years 2010 through 2017 by various means, including among others: (a) accepting cash

payments from sub-contractors; (b) accepting free construction services and materials from sub-

contractors; (c) accepting free Super Bowl tickets from sub-contractors; and (d) preparing and

causing to be prepared, signing and causing to be signed, and filing and causing to be filed with

the IRS, Forms 1040 for himself and his spouse that falsely and fraudulently omitted substantial

amounts of income in the form of cash and in-kind unlawful payments paid to him by sub-

contractors performing work on construction projects for Corporation-1.

                          (Title 26, United States Code, Section 7201.)




                                                    __________________________________
                                                    AUDREY STRAUSS
                                                    Acting United States Attorney




                                               3
